Escha^eiler, J.
The respondent, Glenn V. Pierce, a resident of this state, elected to apply for license to- practice as an attorney, hot under sub. (6) of sec. 2586 (now sec. 256.28), Stats., providing for the state bar examination, but rather under sub. (3) of the same section. The part material here of this sub. (3) requires: his present residing here; filing of a written application; the certificate of his admission to practice in the court of last resort of a sister state; satisfactory proof that he is of good moral character *449and has been engaged in actual practice in such other state for five years, within the last eight years, prior to application; and provides that the certificate of the judge of any court of record in such other state, before whom such applicant has practiced, under the seal of such court, shall be deemed sufficient proof of such practice.
Upon this statutory regulation as to admission to the bar, which this court has accepted and acted under for some time past, several questions have been here presented, stated as follows:
1. May an attorney, actually a resident here, continue while so resident to be engaged in the actual practice of law in another state?
2. Is the certificate of the judge of a court of record in such other state before whom any such applicant has practiced not only sufficient but conclusive proof of such practice?
3. And of our own suggestion, in view of this question arising under other applications before us, May such statutory condition, requiring five years of actual practice, permit a tacking of an actual practice in one state onto an actual practice in another and which all together make five years ?
4. Was Glenn V. Pierce in the actual practice of law in Minnesota during the five years? '
Intending in no manner to lessen the requirements that have heretofore been maintained or to lower the standards heretofore adopted by this court for admission to and continuance in the practice of law, we feel that a reasonable and proper construction of the statute, and of the legislative and judicial expressions of public policy on the subject, require us to answer the first three questions' above outlined as follows:
Bona fide residence in the state is an essential condition for original admission to the bar, with actual domicile and an established place of business, so that there may be no insuperable obstacle placed in the way of service of process *450and papers and such attorney be subject to the orders of the courts of his state. In re Mosness, 39 Wis. 509. Yet' once admitted the right continues, and is for life unless revoked. Hanson v. Grattan, 84 Kan. 843, 115 Pac. 646, 34 L. R. A. n. s. 240; 6 Corp. Jur. 580. Mere absence from the state does not of itself necessarily forfeit or abandon the right to practice originally granted. Nor has it been recognized, so far as has come to our observation, that a temporary abandonment of the legal profession as an immediate means of livelihood and a failure for a time to exercise the rights and privileges granted by the certificate of admission is a destruction of the right or privilege to a subsequently renewed practice.
As a matter of comity the courts of this state have practically always (In re Mosness, 39 Wis. 509, supra), except in criminal proceedings on behalf of the State (State v. Russell, 83 Wis. 330, 53 N. W. 441), cheerfully conceded the privilege to attorneys of sister states to engage in the conduct of trials in this state. But such has always been recognized as a. privilege extended to such outside counsel and not as a right to be claimed on their part. Barnes v. Verry, 154 Minn. 252, 191 N. W. 589; 6 Corp. Jur. 573. There can be no question but that many lawyers of prominence have carried on substantial law business in more than one state at the same time and without question or criticism. The extent to ■ which such privilege may be extended is a matter for the courts of each state to determine when a question in that regard is presented in any particular situation. The question of what shall be the required connection between residence and the practice of law is therefore primarily for the state where the practice is sought to be conducted. In re Mosness, supra; Barnes v. Verry, supra. In Maine residence does not seem to be required (In re Tryon, 114 Me. 549, 96 Atl. 235); and in New York by ch. 175 of the Laws of 1866, later repealed by ch. 417 of the Laws of 1877, but made a law as § 60, Code of Civil *451Procedure of 1877, and now found in 5 McKinney’s Con. Laws, p. 216, as § 470, ch. 35 of the Laws of 1909, attorneys with homes outside of the state of New York were permitted to nevertheless practice in the state .provided they there maintained an office.
We find nothing to militate against this holding in the case of Vernon County Bar Asso. v. McKibbin, 153 Wis. 350, 141 N. W. 283. There was considered the same provision we have here except that then two, and not five, years of actual practice in another state was required. There the respondent had been admitted by the Tennessee supreme court, went to West Virginia and' was there admitted by a circuit court, but not by the supreme court; and so it was held that the two years spent in practice in West Virginia could not be within our statute. That decision was expressly placed (p. 355) upon the fact that he had not practiced at all in the only state where he was admitted by and to its supreme court.
On the first question above suggested we therefore hold that the fact that Pierce, respondent here, was for a considerable portion of the five-year period an actual resident, elector, and office-holder of the state of Wisconsin does not of itself prevent or interfere with his being engaged in actual practice under said statute in a sister state, especially where, as here, it appears in the record that his name has continuously remained on the roll of attorneys in the Minnesota courts.
On the second question: This statute requires that there shall be furnished to this court satisfactory proof that an applicant has been engaged in actual practice in such other state. It further declares that the certificate of a judge from such other state shall be deemed sufficient proof of such practice. The tribunal which is to determine what is satisfactory proof of such practice -is this court and not the court or any judicial officer of any other jurisdiction. That function is one that cannot be delegated. The legislature *452has clearly not attempted to make such a certificate conclusive and binding upon us, and we most cértainly have no intention of so construing the statute or to so abdicate a judicial function. The .second question is therefore to be answered that such certificate is but prima facie proof and not conclusive. In re Attorney’s License, 21 N. J. L. 345.
On the third question: Although the statute, in the provisions now being considered, is in the singular, yet under general rules, and under the rules in ch. 370 for the construction of statutes, especially sub. (2), sec. 370.01 (formerly sec. 4971), providing that the singular may be construed in the plural, we have been recently holding, and now so state, that there may be, under said statute, such a tacking of actual practice, provided that there be an admission to the supreme court in each such state. The material' and substantial requirements of this statute are: the actual practice and the period of five years; therefore in which particular state such practice may be had is not so material.
On the fourth and last question we are compelled by the facts recited in the above statement to hold that it does not satisfactorily appear to us that there was an actual practice, but that the contrary conclusively appears. During the time in question the applicant, a resident of Wisconsin engaged as cashier of a bank and secretary and treasurer of a loan association and for two years as county treasurer, was devoting substantially all of his time to matters other than the practice of the law. While so engaged in Wisconsin he could not be substantially engaged in the actual practice of the law in Minnesota. An “actual practice” requires, and rtmst command, a substantial portion of the working time of a practitioner.
We have no present intention or inclination to lay down any minimum requireme'nts as to what shall be such “actual practice” of the law; and we have no intention of saying that the value or quality of the intellectual effort that may *453be expended m the practice of law is to be gauged or measured by the numismatic return to the practitioner.
Much that Pierce did as disclosed above, such as drawing wills; referring litigation to other attorneys, adjusting .claims, are matters and things that might have as well come to him in his daily work in the other capacities, and be done by one so engaged, as by one in the practice of law. Under any possible view that we can properly take of the situation, Pierce’s own showing as to what he did during the five-year period falls far short of what is and should be required; and his certificate having been issued upon a misunderstanding by this court of the true situation, must for that reason be revoked.
By the Court. — The certificate of this court to Glenn V. Pierce of November 12, 1924, admitting him to practice, is to be surrendered, canceled, and revoked, and his name stricken from the roll of attorneys.